Exhibit 10.5

AMENDMENT TO [EMPLOYMENT AGREEMENT]

This Amendment to Employment Agreement (“Amendment”) is made and entered into as
of the 14th day of March 2011, by and between Xerium Technologies, Inc. (the
“Company”) and Thomas C. Johnson (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of September 4, 2008 (the “Employment Agreement”); and

WHEREAS, the parties desire to amend the Employment Agreement as set forth
herein.

NOW THEREFORE, in consideration of the mutual terms and conditions set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Executive agree that the
Employment Agreement shall be amended as follows:

1. Section 6(b) (Compensation Upon Termination for Disability) is amended by
deleting from the first clause of the first sentence thereof the words,
“Termination Date,” and inserting in lieu thereof, “date of the notice required
by Section 5(b).”

2. Section 6(b) (Compensation Upon Termination for Disability) is amended by
adding a new second sentence which shall read:

“For the purpose of insuring that the Executive receives the full benefit of the
Company’s short-term disability insurance plan, the Termination Date under
Section 5(b) (Termination for Disability) shall be that date that corresponds
with the date the Executive exhausts his eligibility for short-term disability
insurance benefits under the Company’s then-existing short-term disability
insurance plan.”

3. Section 6(b) (Compensation Upon Termination for Disability) is further
amended by adding the following sentence to the end of that Section:

“For the avoidance of doubt, nothing in this Agreement is intended to affect any
rights Executive may have under any long-term disability plan the Company may
have and in which Executive is entitled to participate.”

4. Except as herein amended, the Employment Agreement shall remain in full force
and effect and is hereby ratified and confirmed in all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
set forth above.

 

XERIUM TECHNOLOGIES, INC. By:  

/s/ Stephen R. Light

            Name: Stephen R. Light             Title: Chairman, CEO and
President EXECUTIVE: By:  

/s/ Thomas C. Johnson

            Name: Thomas C. Johnson

 

2